EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) made this 2nd day of April 2008, is
by and between Citi Trends, Inc., a Delaware corporation (the “Company”), and
Elizabeth Feher, an individual (the “Executive”).

 

WHEREAS, the Company and the Executive are also parties to an Employment
Non-Compete, Non-Solicit and Confidentiality Agreement (the “Confidentiality
Agreement”) which is to remain in full force and effect; and

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

 

1.             Term of Employment.  The Executive’s employment shall commence
with the execution of this Agreement and the Confidentiality Agreement and shall
continue, pursuant to the terms of this Agreement, on an at-will basis, until
either the Executive or the Company terminates the employment relationship for
any or no reason, with or without Cause (as defined in Section 4 below).  If
Executive terminates the Agreement, she agrees to provide the Company with a
minimum of thirty (30) days written notice.

 

2.             Nature of Duties.  The Executive shall, during her employment
hereunder, be the Company’s Executive Vice President – Chief Merchandising
Officer. Executive’s primary job duties shall include development and
implementation of the Company’s national merchandising strategy, including
development of vendor relationships, pricing and inventory plans, sales plans
and other duties as more fully described in the applicable job description.  The
Executive shall devote her full business time and effort to the performance of
her duties to the Company.

 

3.             Compensation.

 

A.            The Company shall pay the Executive a base salary at an annual
rate of $350,000, which may be adjusted from time to time at the sole discretion
of the Chief Executive Officer (“CEO”) and/or Board of Directors of the Company
(the “Board”).  The Executive’s base salary shall be paid in conformity with the
Company’s salary payment practices that are generally applicable to similarly
situated Company executives.  The Executive will be eligible for a performance
compensation review in March 2009.

 

B.            The Executive shall receive an automobile allowance of $1,000 per
month.

 

C.            The Executive shall be eligible for consideration of a
discretionary bonus under the Company’s Executive Management Level Bonus Plan,
which is currently 65% of base salary with the opportunity to achieve up to 200%
of the bonus plan percent.  Executive is eligible for a prorated portion of the
FY2008 bonus for the months the Executive is employed with the Company during
FY2008.  However, Citi Trends will guarantee the Executive a minimum bonus
payout of $80,000 for FY2008.  The Executive must be employed with The Company
at the time the bonus is paid to receive a payout.  The Company  may revise or
eliminate the Executive Management Level Bonus Plan at any time without notice
at its sole discretion.

 

D.            The Executive is guaranteed $75,000 in relocation expense
reimbursement for selling costs and closing costs related to real estate
transactions.  If the Executive voluntarily

 

--------------------------------------------------------------------------------


 

terminates the Executive’s employment within 12 months of the Executive’s hire
date, the Executive will be obligated to refund these relocation costs to the
Company on a pro-rata basis.

 

E.             The Company will pay for the cost of packing and moving the
Executive’s household items and vehicles to the Savannah area and will provide
temporary housing for 90 days.  If the Executive voluntarily terminates the
Executive’s employment within 24 months of the Executive’s hire date, the
Executive will be obligated to refund these relocation costs to the Company.

 

F.             Upon the Executive’s start date with the Company, the Executive
will be awarded restricted stock valued at $300,000, fully vested in four years
at the rate of 25% per year.

 

G.            The Executive will be eligible for the following benefits as an
executive management employee:

 

·                                          401(k) profit sharing account;

 

·                                          Equity Awards: Consideration for
Annual Restricted Stock Awards based on company performance and personal
performance achievements;

 

·                                          Health, dental, life and disability
insurance; and

 

·                                          Vacation: 4 weeks per year.

 

These benefits set forth in Section 3.G. are offered at the Company’s sole
discretion and may be modified or eliminated by the Company at any time without
notice.

 

4.             Termination Payments and Benefits.  Regardless of the
circumstances of the Executive’s termination, she shall be entitled to payment
when due of any unpaid base salary, expense reimbursements and vacation days
accrued prior to the termination of her employment, and other unpaid vested
amounts or benefits under Company pension and health benefit plans, and to no
other compensation or benefits.  If the Company terminates the Executive’s
employment without Cause, the Company will provide the Executive with a
separation payment of six (6) months base salary, to be paid in six (6) equal
monthly installments beginning on the date of the termination of the Executive
and each of the successive five (5) month anniversaries of such termination. 
These separation payments are conditioned upon Executive executing a Separation
and General Release Agreement at the time of termination which is acceptable to
the Company and the Executive.

 

In all other circumstances, including if the Executive resigns, retires or is
terminated for Cause, the Executive shall not be entitled to receive such
separation payment.  For purposes of this Agreement, “Cause” shall mean the
Executive’s:

 

(a)           commission of a willful act of fraud or dishonesty, the purpose or
effect of which, in the CEO and/or Board’s sole determination, materially and
adversely affects the Company;

 

(b)           conviction of a felony or a crime involving embezzlement,
conversion of property or moral turpitude (whether by plea of nolo contendere or
otherwise);

 

2

--------------------------------------------------------------------------------


 

(c)           engaging in willful or reckless misconduct or gross negligence in
connection with any property or activity of the Company, the purpose or effect
of which, in the CEO and/or Board’s determination, materially and adversely
affects the Company;

 

(d)           material breach of any of the Executive’s obligations as an
employee or  stockholder as set forth in the Company’s Information Security
Policies and Code of Business Conduct; provided that the Executive has been
given written notice by the CEO and/or Board of such breach and 30 days from
such notice fails to cure the breach; or

 

(e)           failure or refusal to perform any material duty or responsibility
under this Agreement or a determination that the Executive has breached her
fiduciary obligations to the Company; provided that the Executive has been given
written notice by the CEO and/or Board of such failure, refusal or breach and 30
days from such notice fails to cure such failure, refusal or breach.

 

5.             Notice.  The Executive will send all communications to the
Company in writing, to: Citi Trends, Inc., 102 Fahm Street., Savannah, Georgia
31401, Fax: (912) 443-3674.  All communications from the Company to the
Executive relating to this Agreement shall be sent to the Executive in writing
at her office and home address as reflected in the Company’s records.

 

6.             Amendment.  No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a duly authorized
Company officer and the Executive.  A waiver of any conditions or provisions of
this Agreement in a given instance shall not be deemed a waiver of such
conditions or provisions at any other time in the future.

 

7.             Choice of Law and Venue.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Georgia (excluding any that mandate the use of another
jurisdiction’s laws).  Any action to enforce or for breach of this Agreement
shall be brought exclusively in the state or federal courts of the County of
Chatman, City of Savannah.

 

8.             Successors.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Executive and her estate, but the Executive may not
assign or pledge this Agreement or any rights arising under it, except to the
extent permitted under the terms of the benefit plans in which she
participates.  Without the Executive’s consent, the Company may assign this
Agreement to any affiliate or to a successor to substantially all the business
and assets of the Company.

 

9.             Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

 

11.           Entire Agreement.  This Agreement and the Confidentiality
Agreement between the parties constitute the entire agreement between the
parties and supersede any and all prior contracts, agreements, or understandings
between the parties which may have been entered into by Company and the
Executive relating to the subject matter hereof.  This Agreement may not be
amended or modified in any manner except by an instrument in writing signed by
both Company and the

 

3

--------------------------------------------------------------------------------


 

Executive.  The failure of either party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision or the right of such party thereafter to enforce each and every
such provision.  No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.  All remedies are cumulative,
including the right of either party to seek equitable relief in addition to
money damages.

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first written above.

 

 

CITI TRENDS, INC.

 

 

 

By:

/s/ R. Edward Anderson

 

Name:

R. Edward Anderson

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/ Elizabeth Feher

 

ELIZABETH FEHER

 

4

--------------------------------------------------------------------------------